 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Journal Co. d/b/aWTMJ-AM-FM-TV andAmerican Federation of Television and Radio Art-ists,Milwaukee Local,AFL-CIO,Petitioner. Case30-RC-1954July 26, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Shirley A. Bednarz ofthe National Labor Relations Board.' Following theclose of the hearing the Regional Director for Region30 transferred this case to the Board for decision.Thereafter, the Employer and the Petitioner each filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein. Theparties stipulated that Employer is a Wisconsin corpo-ration engaged in the operation of a television andradio station from facilities located inMilwaukee,Wisconsin, and that during 1972 the Employer de-rived gross revenue in excess of $50,000 in the courseand conduct of its business and purchased and re-ceived goods valued in excess of $50,000 directly frompoints located outside the State of Wisconsin.2.The parties further stipulated that the Petitioner,which claims to represent certain employees of theEmployer, is a labor organization as defined in theAct.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) and2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of televi-sion newsmen. Specifically, Petitioner seeksall newsdepartment employees employed by television stationWTMJ-TV, including news department employeeswho perform news announcing, news editing, newswriting, or news reporting functions, who deliver newsregularly or frequently before microphones or cam-era, or who are otherwise regularly engaged in gather-ing,preparing,orpresentingnews before themicrophones or television camera, excluding all officeclerical employees, guards, watchmen, supervisors,and all other employees employed by WTJM-AM-FM-TV. Employer, however, contends that the peti-tioned-for employees do not constitute an appropriateunit and, indeed, are not even a readily identifiablegroup since Employer's news operations are consoli-dated under one news department for television andradio and are not separate departments as Petitionerwould imply by its petition for TV newsmen. Peti-tioner, however, in its brief, indicated a willingness toproceed to an election in a unit which would alsoinclude radio newsmen should such a unit be foundappropriate.Employer employs approximately 230 people at fa-cilities known as "Radio City" in Milwaukee, wheretelecasting, broadcasting, and production of variousbroadcast material takes place.Of the total complement of employees, 68 are pre-sently covered by labor contracts,' 32 are managerialemployees, 3 are confidential employees, and 4 areguards. In addition, while Petitioner and Employerdid not agree on what constituted an appropriate unit,they did agree that 23 office clerical employees and 12salesemployees should be excluded from any unitfound appropriate. The remaining employees are con-sidered by Employer to be its "production" personnel,consisting of various departments including traffic,continuity, programming, news, promotion, public af-fairs, community relations, graphics, and the musiclibrary.With the exception of traffic, continuity, pro-gramming, and promotion, the departments are singledepartments covering both radio and television oper-ations. In addition, with the exception of the program-ming department and the news department, theclassifications of employees are coextensive with thenames of their departments. The programming de-partment classifications include film handlers, an-nouncers, producer-directors, a cinematographer, anda production coordinator, and the news departmentincludes newsmen and photographers.The various departments described have their own1Local 666, International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, AFL-CIO, intervened in this proceeding seeking to represent a unit of photogra-phers, film editors, and laboratory technicians, but it did not appear at orparticipate in the hearing2We note that in light of the facts as developed in the record the HearingOfficer's rulings regarding thesubpoenas duces tecumwere not prejudicial3Building maintenance employees, floormen, and engineers are presentlycovered, respectively, by contracts Employer has with Service EmployeesInternational Union Local 150, Local 18 of the International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operators, andRadio and Television Broadcast Engineers Local 715 of the InternationalBrotherhood of Electrical Workers205 NLRB No. 10 THE JOURNAL CO.37department heads who generally supervise the activi-tieswithin their respective departments. They do re-port, however, to the manager of radio and TV whomakes the final determination with respect to all hir-ing and salary. All full-time employees are salariedbut certain employees earn money in addition to theirnormal salary. For example, 50 percent of the news-wen and 90 percent of the announcers receive approx-imately $35 to $40 a week on the average in extramoney known as "talent" fees. The producer-direc-tors also recieve extra fees occasionally. In addition,all the employees receive overtime pay. Finally, allemployees have the same vacation, holiday, and leavebenefits, although administration of some leave is leftto the discretion of department heads.The newsmen, whom Petitioner seeks to representin this proceeding, are involved in the gathering, edit-ing, and presenting of news and sports. The recorddiscloses that the skills required for this include aninquisitivemind and the ability to ask the properquestions, to retain information, and to read and pre-sent material on radio and TV using a pleasant man-ner and voice quality. Petitioner maintains that theseskills demonstrate intellectual, theatrical, and verbalabilitynotpossessedbyothercategoriesofEmployer's employees and that the newsmen shouldtherefore be separately represented. The record indi-cates, however, that other categories of employeesperform duties in relation to news gathering, editing,and presenting which, although not exactly those ofnewsmen, are similar in nature and require similarabilities. For example, photographers, who are includ-ed in the news department, in addition to taking pic-tures, also edit them and serve as reporters. Mostimportantly, announcers, who are not sought by Peti-tioner, and who are members of the programmingdepartment,4 also perform similar functions.Whilethe basic duties of the announcers include identifyingthe station and airing commercials within networkprograms, as well as reading the news, the announcersoften take their news presentations directly from thewire services with the individual announcer determin-ing when to do this and what news item to present.Thus, they exercise an editorial function in additionto their function of presenting news on the air. Theyalso present 5-minute news cut-ins on shows such asthe Today Show. While these 5-minute cut-ins areprepared by the news department,it isclear that inthis regard too the announcers exercise a news presen-tation function similar to the newsmen. Finally, asnoted above, most of the announcers, along withmany of the newsmen, receive "talent" fees for theperformance of their functions.A distinction has been recognized for collective-bargaining purposes between newsmen and other em-ployees who do not appear on the air and those whodo appear on the air.' It has also been recognized thatwhere newsmen perform a dual function it would beundesirable to fragment their functions into separateparts for representation purposes and that the appro-priate unit in such a situation would be a single unitof all newsmen.' Where, as here, however, the dualfunction newsmen and the announcers perform simi-lar function in a similar manner and are similarlyremunerated, separate representation for either of thegroups would constitute an arbitrary and unwarrant-ed fragmentation of employees and would thereforebe inappropriate.'We also note that the functions performed by thenewsmen, especially in gathering the news and per-forming the news shows, involve a great deal of inte-grationwithothercategoriesofEmployer'semployees. For example, a newsman and photogra-pher generally go out together to cover an emergingnews story. Further, some of the programs presentedby the Employer, such as the Morning Scene show,are jointly prepared by several departments. In addi-tion, other classifications of employees, such as pro-ducer-directors, film handlers, and graphic artspersonnel, are actively involved in the presentation of,or preparation for, the news shows.The record further discloses that while the newsdepartment has its own specific location within RadioCity, the newsmen have a great deal of contact withother departments and that some employees havechanged classifications. For example, one newsmanbecame a full-time photographer, while another be-came manager of community relations. Similarly, aprogramming department employee transferred to thenews department becoming a news-person.In sum, the contact with other employees, similarityof benefits, common supervision with other employ-ees of the same department, interchange, and espe-cially the similar nature of job function which thenewsmen share with announcers, all display thatnewsmen, under the circumstances herein, do notshare a community of interest separate and apartfrom other employees of the Employer. Accordingly,we find the requested unit of television newsmen, andthe alternative requested unit of radio and television5National BroadcastingCompany, Inc,160 NLRB1440,Hampton RoadsBroadcastingCorporation (WGH),100 NLRB 2384While there was a conflict in the testimony,the weight of the record6Pulitzer PublishingCo,203 NLRB No 105evidence discloses that the announcers are members of the programming7Capital CitiesBroadcastingCorporation,Television StationWPVI-TV,department194 NLRB 1063 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERnewsmen, inappropriate. As the Petitioner has notIt is hereby ordered that the hearing in this matterindicated a desire to proceed to an election in a broad-be closed and that the petition filed herein be, and iter unit, we shall dismiss its petition.hereby is, dismissed.